NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ARENAS-LOPEZ,                              No.    13-74125

                Petitioner,                     Agency No. A096-733-930

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 17, 2017**
                               San Francisco, California

Before: WALLACE, McKEOWN, and BYBEE, Circuit Judges.

      Luis Arenas-Lopez appeals from the Board of Immigration Appeals’

(“BIA”) determination that Arenas-Lopez failed to meet his burden of proof for

deferral under the Convention Against Torture (“CAT”) and affirmance of the

Immigration Judge’s (“IJ”) decision to deny Arenas-Lopez’s motion to continue.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review factual findings for substantial evidence and legal questions de novo.

Ridore v. Holder, 696 F.3d 907, 911 (9th Cir. 2012) (citations omitted). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition.

      To prove eligibility for withholding of removal under CAT, Arenas-Lopez

must establish that it is “more likely than not that he . . . would be tortured if

removed” to Mexico. 8 C.F.R. § 1208.16(c)(2). The torture must be inflicted “by

or at the instigation of or with the consent or acquiescence of a public official.” Id.

§ 1208.18(a)(1). Substantial evidence supports the Board’s decision. Arenas-

Lopez, as a former police officer, did not present evidence that “similarly-situated

individuals” are subject to torture in Mexico. Blandino-Medina v. Holder, 712
F.3d 1338, 1348 (9th Cir. 2013). Nor did he present evidence that his suggested

chain of events (i.e., that he would be recognized nearly twelve years later, the

cartels would recruit him, he would refuse, and they would punish him for so

refusing) is more than speculation. See id. (affirming the denial of CAT relief

when petitioner relied on “a series of worst-case scenarios”).

      Because Arenas-Lopez is convicted of a qualifying offense, we are limited

to reviewing his other claim for legal or constitutional error. 8 C.F.R.

§ 1252(a)(2)(D); Brezilien v. Holder, 569 F.3d 403, 410 (9th Cir. 2009). To the

extent Arenas-Lopez raises due process challenges to the denial of his motion to

continue his hearing, they fail. Although Arenas-Lopez was not able to submit his


                                            2
supporting documentation by the hearing date, the IJ allowed him to submit those

documents within one week of the hearing. Additionally, Arenas-Lopez asserts

that his wife’s testimony would have “corroborate[d] the kidnapping and torture of

the petitioner as well as the extent of his injuries.” Since the Board accepted as

true Arenas-Lopez’s allegations of previous torture, Arenas-Lopez was not

prejudiced because his wife did not testify. Colmenar v. Immigration &

Naturalization Serv., 210 F.3d 967, 971 (9th Cir. 2000).

      PETITION DENIED.




                                          3